COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  MINERVA NAJERA,                                   §
                                                                    No. 08-17-00011-CV
             Appellant,                             §
                                                                       Appeal from the
  v.                                                §
                                                                     243rd District Court
  JOSE MARTINEZ,                                    §
                                                                  of El Paso County, Texas
             Appellee.                              §
                                                                    (TC# 2016DCV1012)
                                                    §


                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the trial

court’s order dismissing the case for want of prosecution. We therefore reverse the trial court’s

order dismissing the case for want of prosecution and remand this case to the trial court for

reinstatement in accordance with this Court’s opinion. We further order that Appellant recover

from Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF AUGUST, 2018.


                                               GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.